internal_revenue_service number release date index number ----------------------------------- ---------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-119923-08 date date er -------------------------------------- class representatives ----------------------------------------------------------------------- ------------------------------------------------------------------------ ---------------------------------- class counsel state --------------------------------- --------------------------------------------------------------------- -------------- --------------- court ----------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ date date date dollar_figurea dear -------------------- ------------------- ------------------- --------------------- ------------ this responds to your letter dated date requesting a private_letter_ruling about the proper federal tax treatment of attorneys’ fees paid in connection with the settlement of an opt-out class action lawsuit in particular you requested rulings that plr-119923-08 attorneys’ fees paid to class counsel pursuant to the settlement are not includible in the gross_income of class representatives or class members under sec_61 of the internal_revenue_code attorneys’ fees are not subject_to information reporting to the class members or to class representatives under sec_6041 and attorneys’ fees are not subject_to federal employment_taxes facts er is organized under the laws of state class members are employees of er on date class representatives entered into a retainer and or contingency fee arrangement with class counsel for the purpose of filing a complaint against er the contingency fee arrangement provided that if the case was certified as a class action the attorneys’ fees would be set by the court and the payments set forth in the retainer agreement would not apply the separate fee considerations in the agreement would apply only in the event that the lawsuit was not certified as a class action lawsuit on date a class action lawsuit was filed against er in court by class counsel on behalf of class representatives the complaint sought recovery for unpaid vacation pay vacation_leave and attorneys’ fees by order of court on date the lawsuit was certified as an opt-out class action lawsuit meaning that all persons damaged by er's conduct were automatically members of the class unless they affirmatively opted-out only three individuals elected to opt-out class representatives were the only class members to enter into an agreement of any kind with class counsel the parties agreed to terms of settlement that were approved by order of the court class members were successful in their claim for vacation_leave and vacation pay and the court awarded attorneys’ fees of dollar_figurea to class counsel the amount otherwise payable to class members was reduced by the attorneys’ fee award paid to class counsel prior to distribution to the class members law and analysis gross_income defined sec_61 generally provides that gross_income includes all income from whatever source derived gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 when a payment is made to satisfy the obligation of a taxpayer to a third party the amount of the payment generally is includible in the taxpayer's gross_income 279_us_716 under the plr-119923-08 rationale of old colony trust a prevailing litigant generally must recognize gross_income when another party pays attorneys' fees for which the litigant is liable litigants or lawyers who recover funds for the common benefit of persons other than themselves or their clients are entitled to a reasonable attorney's fee from the fund as a whole 113_us_116 105_us_527 the equitable doctrine_of common fund is a longstanding exception to the general principle that every litigant is responsible for his or her own attorney's_fees boeing co v van gemert 44_us_472 the common fund doctrine allows spreading the fees among those who benefited from the litigation id pincite typically in class action lawsuits it is a single class representative who hires the class attorney although the other class members may receive a benefit from the litigation no express contractual liability for a fee exists between them and litigating counsel where a taxpayer receives a benefit of litigation but is not liable for payment of attorneys' fees incurred in connection with such litigation the rationale of old colony trust co is not applicable in such opt-out class action lawsuits the attorneys' fees generally are not includible in a class member's gross_income thus the payment of attorneys’ fees to class counsel in the instant case is similar to situation in revrul_80_364 1980_2_cb_294 revrul_80_364 situation involved the settlement of a lawsuit brought by a union against an employer to enforce a collective bargaining agreement in the court-approved settlement the employer paid the union 40x dollars in full settlement of all claims after paying out 6x dollars in attorneys’ fees the union distributed 34x dollars to the employees for back pay the ruling concluded that the portion of the settlement paid_by the union for attorneys’ fees was a reimbursement for expenses_incurred by the union and was not remuneration to the individual employees the ruling held that the attorneys’ fees were not includible in the gross_income of the union members and were not wages for purposes of federal employment_taxes the attorneys' fees in this opt-out class action lawsuit were not awarded to class counsel pursuant to any specific fee or retainer arrangement between counsel and the class members including the class representatives class members were not under any obligation to compensate class counsel rather the attorneys' fees were awarded by court from the class-wide settlement fund under the common fund doctrine we conclude that under sec_61 the attorneys’ fees paid to class counsel pursuant to the settlement agreement are not income to the class members or to the class representatives information reporting requirements plr-119923-08 sec_6041 provides in part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income and not the gross amount_paid thus sec_6041 requires er to report only those payments in excess of dollar_figure includible in the class members' or class representatives’ gross_income in this case the amounts paid from the common fund to class counsel for attorneys' fees are not income to the class members or the class representatives as discussed in the first ruling_request above because income under sec_6041 is interpreted to mean only income includible in gross_income under sec_61 the payment of attorneys’ fees is not subject_to information reporting to any class member or to class representatives under sec_6041 federal employment_taxes federal employment_taxes in this case consist of taxes under the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and federal_income_tax withholding sec_3121 relating to the fica and sec_3306 relating to the futa provide that the term wages means all remuneration for employment with certain exceptions not relevant here sec_3401 relating to federal_income_tax withholding provides that the term wages means all remuneration for services performed by an employee for his or her employer with certain exceptions not relevant here under the facts in this case the attorney fees are not remuneration to the class members or to the class representatives and therefore are not wages for purposes of federal employment_taxes conclusions based on the facts and information submitted and the representations made the following rulings are issued the attorneys’ fees paid to class counsel from a common fund pursuant to the settlement are not includible in the gross_income of class representatives or class members under sec_61 the attorneys' fees are not subject_to information reporting to the class members or to class representatives under sec_6041 and the attorneys' fees are not subject_to federal employment_taxes plr-119923-08 this letter_ruling is based on facts and representations provided by the class representative requesting the ruling no opinion is expressed about the tax treatment of the transactions considered in this letter_ruling under the provisions of any other sections of the code or regulations which may be applicable no rulings were requested and none are issued with respect to the federal income and employment_tax treatment of the awards granted to the class members or to the class representatives under the settlement this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent because it could help resolve federal tax issues a copy of this letter should be maintained with the permanent records of the class representative requesting the ruling pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representative sincerely s amy j pfalzgraf senior counsel branch associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
